      Case 2:21-cv-00949-JAM-DMC Document 25 Filed 09/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10                                         SACRAMENTO
                                                        DIVISION
11   MICHAEL HELLMAN, individually on behalf of             )   CASE NO. 2:21-cv-00949-JAM-DMC
     himself and all others similarly situated;             )
12   FRANCISCO BERLANGA, individually on                    )   CLASS ACTION
     behalf of himself and all others similarly situated;   )
13   TIM ARTOFF, individually on behalf of himself          )
     and all others similarly situated; CY MITCHELL,        )   ORDER GRANTING STIPULATION
14   individually on behalf of himself and all others       )   EXTENDING BRIEFING SCHEDULE
     similarly situated; and JONATHAN LOLLAR,               )   ON DEFENDANTS’ MOTION TO
15   individually on behalf of himself and all others       )   DISMISS FIRST AMENDED
     similarly situated,                                    )   COMPLAINT
16                                                          )
                    Plaintiffs,                             )   Date:         Nov. 2, 2021
17                                                          )   Time:         1:30 p.m.
            v.                                              )   Judge:        John A. Mendez
18                                                          )   Courtroom:    6, 14th Floor
     POLARIS INDUSTRIES INC., a Delaware                    )
19   corporation; POLARIS SALES INC., a                     )   Complaint Filed: May 25, 2021
     Minnesota corporation; POLARIS INC. (f/k/a             )   Trial Date: Not Set
20   POLARIS INDUSTRIES INC.), a Minnesota                  )
     corporation; and DOES 1 through 10, inclusive,         )
21                                                          )
                    Defendants.                             )
22

23

24

25

26

27

28

            ORDER GRANTING STIPULATION EXTENDING BRIEFING SCHEDULE ON
              DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
       Case 2:21-cv-00949-JAM-DMC Document 25 Filed 09/13/21 Page 2 of 2


 1                                                 ORDER

 2          PLEASE TAKE NOTICE that the Court has reviewed the Stipulation Extending Briefing

 3   Schedule on Defendants’ Motion to Dismiss First Amended Complaint of plaintiffs Michael Hellman,

 4   Francisco Berlanga, Tim Artoff, Cy Mitchell, and Jonathan Lollar (“Plaintiffs”) and defendants Polaris

 5   Industries Inc., Polaris Sales Inc., and Polaris Inc.’s (f/k/a Polaris Industries Inc.) (“Defendants”).

 6   After review and consideration of the above, the Court ORDERS that:

 7          1. Plaintiffs shall file and serve their Opposition to Defendants’ Motion to Dismiss First

 8   Amended Complaint on or before October 5, 2021;

 9          2. Defendants shall file and serve their Reply to Defendants’ Motion to Dismiss First Amended

10   Complaint on October 19, 2021; and

11          3. The hearing on Defendants’ Motion to Dismiss First Amended Complaint is continued from

12   September 28, 2021 to November 2, 2021.

13
     IT IS SO ORDERED.
14

15    Dated: September 10, 2021                     /s/ John A. Mendez
16                                                  THE HONORABLE JOHN A. MENDEZ
                                                    UNITED STATES DISTRICT COURT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                         1
             ORDER GRANTING STIPULATION EXTENDING BRIEFING SCHEDULE ON
               DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
